Exhibit 10.3

OMNIBUS AMENDMENT AND JOINDER AGREEMENT

THIS OMNIBUS AMENDMENT AND JOINDER AGREEMENT (this “Agreement”) dated as of
September 10, 2015, is by and among (i) E2B Growth, Inc., a Nevada corporation
(“E2B”); (ii) EnSite Power, Inc., a Nevada corporation (“EnSite” and together
with E2B, each referred to as a “New Subsidiary” and collectively referred to as
the “New Subsidiaries”); (iii) BLUE EARTH, INC., a Nevada corporation (the
“Borrower”), (iv)  BLUE EARTH GENERATOR, INC., a Nevada corporation (“BE Gen”);
(v) BLUE EARTH FINANCE, INC., a Nevada corporation (“BE Finance”); (vi) BLUE
EARTH ENERGY MANAGEMENT SERVICES, INC., a California corporation (“BE Energy
Mgt”); (vii) BLUE EARTH SOLAR, INC., a California corporation (“BE Solar”);
(viii) BLUE EARTH POWER PERFORMANCE SOLUTIONS, INC., an Oregon corporation (“BE
Power”); (ix) ECOLEGACY GAS & POWER, LLC, a California limited liability company
(“Ecolegacy”); (x) BLUE EARTH ENERGY POWER SOLUTIONS, LLC, an Oregon limited
liability company (“BE Energy Power”); (xi) BLUE EARTH TECH, INC., a Nevada
corporation (“BE Tech”); (xii) BLUE EARTH CHP, INC., a Utah corporation (“BE
CHP”); (xiii) BROOKS HEAT & POWER LTD, a British Columbia, Canada corporation,
incorporated under the Business Corporations Act of the Province of British
Columbia, Canada (“Brooks”; together with BE Gen, BE Finance, BE Energy Mgt, BE
Solar, BE Power, Ecolegacy, BE Energy Power, BE Tech and BE CHP collectively
referred to as the “Existing Subsidiaries” and together with the New
Subsidiaries, collectively, the “Guarantors”) and (xiv) JACKSON INVESTMENT
GROUP, LLC (together with its successors and assigns, the “Purchaser”).




WHEREAS, simultaneously with the execution and delivery of this Agreement, the
Borrower has authorized a new 15% senior secured note  of the Borrower in the
principal amount of $10,600,000 (the as amended, supplemented, restated or
otherwise modified from time to time, including any promissory note issued in
replacement or substitution therefor, the “September Note”), the proceeds of
which are being used to repay and refinance the 12% Senior Secured Convertible
Note, in the principal amount of $10,000,000 issued on March 10, 2015 by the
Borrower to Purchaser and maturing on September 10, 2015 (the “March Note”)
pursuant to the March Purchase Agreement (as defined below);




WHEREAS, the March Note, together with Borrower’s obligations under the March
Purchase Agreement (as defined below), are guaranteed and secured by (i) that
certain Guaranty, dated as of March 10, 2015 issued by the Existing Subsidiaries
for the benefit of the Purchaser (the “Guaranty”); and (ii) that certain Pledge
and Security Agreement, dated as of March 10, 2015, by and among the Borrower,
the Existing Subsidiaries and the Purchaser (the “Pledge Agreement”);




WHEREAS, the September Note is being issued pursuant that certain Note Purchase
Agreement, dated as of the date hereof (as amended, modified, supplemented,
restated from time to time, the “September Purchase Agreement”; together with
this Agreement, the September Note, the Guaranty and the Pledge Agreement,
collectively referred to herein as the “Transaction Documents”), by and among
the Borrower and the Purchaser which is being enter into in addition to and not
in replacement of the Note and Warrant Purchase Agreement dated as of March 10,
2015 by and among the Borrower and Purchaser, as amended through the date hereof
(the “March Purchase Agreement”);




WHEREAS, it is a condition precedent to the issuance of the September Note and
the payment of the purchase price by Purchaser in accordance with the September
Purchase Agreement, that the parties enter into this Agreement to, among other
things, (a) provide that the obligations of the Borrower in respect of the
September Note, together with all other “Obligations” as such term is defined in
the September Purchase Agreement, are and at all times hereafter shall continue
to be (i) guaranteed by the Guarantors pursuant to the Guaranty (as amended
hereby) and (ii) secured by the liens and security interests granted by the
Borrower and the Guarantors pursuant to the Pledge Agreement (as amended
hereby), and (b) to join the New Subsidiaries as “Guarantors” under the
Guaranty, as amended by this Agreement, and as “Pledgors” under the Pledge
Agreement, as amended by this Agreement and shall continue to secure the
Obligations under the March Purchase Agreement; and





--------------------------------------------------------------------------------




WHEREAS, pursuant to the September Purchase Agreement, each New Subsidiary of
the Borrower is required to (i) enter into and guaranty the obligations of the
Borrower in favor of the Purchaser pursuant to the Guaranty; and (ii) to enter
into and grant liens and security interests in favor of the Purchaser pursuant
to the Pledge Agreement.




Capitalized terms used herein and not defined herein shall have the meanings
specified in the September Purchase Agreement or, if not defined therein, in the
applicable Transaction Document.




NOW THEREFORE, in order to induce the Purchaser to purchase the September Note
and make available to the Borrower the proceeds thereof in accordance with the
September Purchase Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:




.

Amendments.  Each of the Guaranty and the Pledge Agreement shall be amended
effective as of the date of this Agreement as set forth below:




(a)

The Guaranty is hereby amended as follows:   (a) the term “Guaranteed
Obligations” as defined in the Guaranty shall be deemed to include, without
limitation, the following additional obligations (i) all obligations, covenants,
agreements and liabilities, of the Borrower under the Transaction Documents as
such term is defined above in this Agreement, and (ii) the obligation of the
Borrower to pay all amounts when due under the September Note and the other
Transaction Documents, including all principal, accrued interest (including any
default interest), fees and other amounts; (b) all references in the Guaranty to
the “Purchase Agreement” shall be deemed to also refer to the September Purchase
Agreement; (c) all references in the Guaranty to the “Note” shall be deemed to
also refer to the September Note; and (d) the reference in Guaranty to the
“Transaction Documents” shall be deemed to also refer to the Transaction
Documents as such term is defined in this Agreement.




(b)

The Pledge Agreement is amended as follows: (a)  the term “Secured Obligations”
as defined in the Pledge Agreement shall be deemed to include, without
limitation, the following additional obligations (i) all obligations, covenants,
agreements and liabilities, of the Borrower under the Transaction Documents as
such term is defined above in this Agreement, and (ii) the obligation of the
Borrower to pay all amounts when due under the September Note and the other
Transaction Documents, including all principal, accrued interest (including any
default interest), fees and other amounts; and  (b) all references in the Pledge
Agreement to the “Purchase Agreement” shall be deemed to also refer to the
September Purchase Agreement; (c) all references in the Pledge Agreement to the
“Note” shall be deemed to also refer to the September Note; and (d) the
reference in Pledge Agreement to the “Transaction Documents” shall be deemed to
also refer to the Transaction Documents as such term is defined in this
Agreement.




2.

Reaffirmation. Each of the Borrower and the Guarantors hereby reaffirms (a) all
of its obligations under the Transaction Documents, and agrees that this
Agreement and all documents, agreements and instruments executed in connection
herewith do not operate to reduce or discharge any of Borrower’s or Guarantors’
obligations under the Transaction Documents, and (b) the continuing security
interests in its respective assets granted in favor of the Purchaser pursuant to
the Security Documents.  Each of the Borrower and the Guarantors hereby (i)
acknowledges and consents to the execution, delivery and performance of this
Agreement, (ii) acknowledges and agrees that its guarantee of the Obligations
includes, without limitation, all principal, interest, fees and other amounts
now or hereafter due by Borrower under the March Purchase Agreement, the
September Purchase Agreement and the other Transaction Documents, (iii) ratifies
all the provisions of, and reaffirms its obligations under,





2




--------------------------------------------------------------------------------

the Guaranty and any other Transaction Document to which it is a party and
confirms that all provisions of each such document are and shall remain in full
force and effect in accordance with its terms, and (iv) reaffirms the continuing
security interests in its assets granted in favor of the Purchaser pursuant to
the Security Documents.




4.

New Subsidiary Joinders.  Each New Subsidiary hereby acknowledges, agrees and
confirms that, by its execution of this Agreement, such New Subsidiary shall be
 deemed to be a party to the following Transaction Documents:  (a) the Guaranty,
as a “Guarantor” as such terms are used therein and (b) the Pledge Agreement as
a “Pledgor” as such terms are used therein, in each case, for all purposes and
shall have all of the obligations of a “Guarantor”, “Obligor”, and “Pledgor”, as
applicable, thereunder as if it had executed the Guaranty and the Pledge
Agreement.  Each New Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions applicable to
any “Guarantor”, “Obligor” and “Pledgor”, as applicable, contained in the
above-referenced Transaction Documents.  Without limiting the generality of the
foregoing terms of this paragraph 1, each New Subsidiary  (i) pursuant to
Guaranty and Section 8.18 of the September Purchase Agreement, hereby jointly
and severally guarantees to the Purchaser, as primary obligor and not as surety,
the prompt payment of the Obligations (as such term is defined in the September
Purchase Agreement) and the Guaranteed Obligations (as such term is defined in
the Guaranty) in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof, (ii) pursuant to the Pledge Agreement hereby grants a continuing lien
and security interest on its Collateral (as such term is defined in the Pledge
Agreement) in favor of the Purchaser as Secured Party under the Pledge Agreement
as security for the payment and performance of all of the Secured Obligations
(as such term is defined in the Pledge Agreement), and (iii) acknowledges and
agrees that all of the issued and outstanding Equity Interests (as defined in
the Pledge Agreement) of the New Subsidiaries are “Pledged Interests” as such
term is defined in the Pledge Agreement.




5.

New Subsidiary Collateral.  Each New Subsidiary hereby represents and warrants
to the Purchaser that:  (i) set forth on Schedule 1 is each New Subsidiaries’
chief executive office, principal place of business and, if applicable,
organization identification number as of the date hereof; (ii) set forth on
Schedule 2 are the locations of all inventory, goods, equipment and other
tangible assets of each New Subsidiary (other than inventory in transit in
connection with a bona fide sales transaction) as of the date hereof; (iii) set
forth on Schedule 3 are the locations of all deposit accounts and securities
accounts of each New Subsidiary, including the name and address of the
depository bank or securities intermediary, as applicable, and the account
number as of the date hereof; (iv) set forth on Schedule 4 is all Intellectual
Property of each New Subsidiary that is registered or recorded (or which is the
subject of an application for registration or recordation) in the United States,
any state or territory thereof, or in any other country or any political
subdivision thereof as of the date hereof; (v) neither of the New Subsidiaries
own any real property as of the date hereof; (vi) the exact legal name and
jurisdiction of organization of each New Subsidiary is as set forth in the
preamble to this Agreement; (vii) no New Subsidiary has not during the five
years preceding the date hereof (A) changed its legal name, (B) changed its
jurisdiction of formation, or (C) been party to a merger, consolidation or other
change in structure; (viii) set forth on Schedule 5 is all Commercial Tort
Claims by or in favor of each New Subsidiary seeking damages in excess of
$50,000 in any individual instance or $100,000 in the aggregate and (ix) neither
New Subsidiary has any subsidiaries as of the date hereof.    




6.

In accordance with Sections 7.4 and 7.6 of the Pledge Agreement, the Borrower
hereby agrees that Exhibit A thereof, solely as it relates to the Pledged
Interests of the Borrower, shall be deemed supplemented as of the date hereof to
add the New Subsidiaries as additional Pledged Interests as set forth on Exhibit
A attached hereto.




7.

The address of each New Subsidiary for purposes of all notices and other
communications is the address set forth for the Borrower in in Section 11.7 of
the September Purchase Agreement.




8.

Each New Subsidiary hereby waives acceptance by the Purchaser of the guaranty by
such New Subsidiary Guaranty and Section 8.18 of the September Purchase
Agreement.





3




--------------------------------------------------------------------------------




9.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy or other
electronic transmissions, e.g. .pdf), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.




10.

This Agreement shall be deemed and shall constitute a “Security Document” and
“Transaction Document” as such terms are defined in the September Purchase
Agreement. Except as modified and amended herein, the Pledge Agreement and
Guaranty remain in full force and effect.  




11.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK (WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING
CONFLICTS OF LAWS).













[SIGNATURE PAGES TO FOLLOW]





































































































4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Omnibus Amendment
and Joinder Agreement to be duly executed by its authorized officers, and the
Purchaser, has caused the same to be accepted by its authorized officer, as of
the day and year first above written.




BLUE EARTH, INC.




By: /s/ Robert Powell

Name:  Robert Powell

Title:    CEO







BLUE EARTH TECH, INC., a Nevada corporation




By: /s/ Robert Powell

Name:  Robert Powell

Title:    President

BLUE EARTH GENERATOR, INC., a Nevada corporation (f/k/a Blue Earth Energy
Management, Inc.)

By:  /s/ John Brogen

Name:  John Brogan

Title:    President

BLUE EARTH ENERGY MANAGEMENT SERVICES, INC., a California corporation (f/k/a
Castrovilla, Inc.)







By: /s/ John Francis

Name: John Francis  

Title: Vice President

BLUE EARTH FINANCE, INC., a Nevada corporation

 

By:/s/ Robert Powell

Name:  Robert Powell

Title:    President

 

 

BLUE EARTH SOLAR, INC. (f/k/a Xnergy), a California corporation

 

 

ECOLEGACY GAS & POWER, LLC, a California limited liability company

By: /s/ Ruben Fontes

 

Name:  Ruben Fontes

By: /s/ Ruben Fontes

Title:    President

Name:  Ruben Fontes

 

Title:    President

 

 

BLUE EARTH POWER PERFORMANCE SOLUTIONS, INC., an Oregon corporation (f/k/a
Intelligent Power, Inc.)

BLUE EARTH ENERGY POWER SOLUTIONS, LLC, an Oregon limited liability company
(f/k/a Millennium Power Solutions, LLC)

 

 

By: /s/ Pete Johnson

By: /s/ Tim Hysell

Name: Pete Johnson

Name:  Tim Hysell

Title: President

Title:     Manager

 

 

 

 

 

BLUE EARTH CHP, INC., a Utah corporation (f/k/a IPS Power Engineering, Inc.)

BROOKS HEAT & POWER LTD.,

a British Columbia, Canada corporation

 

 

By: /s/ Robert Potts

By: /s/ Robert Potts

Name:  Robert Potts

Name:  Robert Potts

Title:    President

Title:    President





5




--------------------------------------------------------------------------------




ENSITE POWER, INC., a Nevada

corporation

E2B GROWTH, INC., a Nevada corporation

 

 

By: /s/ Johnny R. Thomas

By: /s/ Robert Powell

Name:  Johnny R. Thomas

Name:  G. Robert Powell

Title:    CEO

Title:    CEO







ACCEPTED BY:




Jackson Investment Group, LLC




By:  /s/ Douglas B. Kline

Name:  Douglas B. Kline

Title: Chief Financial Officer






















































































6


